       Case: 3:20-cv-01076-JJH Doc #: 6 Filed: 05/20/20 1 of 3. PageID #: 49



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


  NINTENDO OF AMERICA INC.

         Plaintiff,                                              CIVIL ACTION NO.: 3:20-
                                                                 CV-01076
         v.
                                                                 JUDGE HELMICK
  TOM DILTS, JR., et al.

         Defendants.




 MOTION TO APPEAR PRO HAC VICE AS COUNSEL FOR PLAINTIFF NINTENDO
                        OF AMERICA INC.

       Pursuant to Local Rule 83.5(h) of the United States District Court, Northern District of

Ohio, Plaintiff Nintendo of America Inc. (“Plaintiff”) hereby moves for the admission pro hac vice

of Alison Stein, an attorney with the law firm of Jenner & Block LLP, as counsel for Plaintiff.

Alison Stein is a member in good standing of the New York Court of Appeals, the United States

District Court for the Southern District of New York, the United States Court of Appeals for the

Second Circuit, and the United States Court of Appeals for the Third Circuit. A declaration,

containing the information required by Local Rule 83.5(h), accompanies this motion.
      Case: 3:20-cv-01076-JJH Doc #: 6 Filed: 05/20/20 2 of 3. PageID #: 50



Dated: May 20, 2020                        Respectfully submitted,


VORYS, SATER, SEYMOUR                      JENNER & BLOCK LLP
AND PEASE LLP


 /s/ Kimberly Weber Herlihy                 /s/ Alison I. Stein

Kimberly Weber Herlihy                     Alison I. Stein (Pro Hac Vice Pending)
Elizabeth S. Alexander                     Cayman C. Mitchell (Pro Hac Vice Pending)*
52 East Gay Street                         919 Third Avenue
Columbus, Ohio 43215                       38th Floor
Telephone: (614) 464-6400                  New York, NY 10022
Facsimile: (614) 464-6350                  Telephone: (212) 891-1600
kwherlihy@vorys.com                        Facsimile: (212) 891-1699
esalexander@vorys.com                      astein@jenner.com
                                           cmitchell@jenner.com

                                           Christopher S. Lindsay (Pro Hac Vice Pending)
                                           633 West 5th Street, Suite 3600
                                           Los Angeles, CA 90071
                                           Tel: 213.239.5100
                                           clindsay@jenner.com

                                           Attorneys for Plaintiff Nintendo of America Inc.




                                           *Admitted only in Massachusetts, not admitted
                                           in New York. Practicing under the supervision
                                           of the partnership of Jenner & Block LLP




                                       2
       Case: 3:20-cv-01076-JJH Doc #: 6 Filed: 05/20/20 3 of 3. PageID #: 51




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 20, 2020, I served the foregoing by certified mail on the
following:

Tom Dilts, Jr.
16405 Maureen Dr.
Kenton, OH 43326

Uberchips, LLC
16405 Maureen Dr.
Kenton, OH 43326


                                             /s/ Kimberly Weber Herlihy
                                             Kimberly Weber Herlihy
